COURT OF APPEALS OF VIRGINIA


              Present: Judges Kelsey, Beales and Senior Judge Clements
UNPUBLISHED



              C&R COAL COMPANY AND
               OLD REPLUBLIC INSURANCE COMPANY
                                                                              MEMORANDUM OPINION *
              v.     Record No. 0023-13-3                                         PER CURIAM
                                                                                  MAY 7, 2013
              EURA DENNIS ROBERTS


                            FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

                               (S. Vernon Priddy III; Michael L. Goff, Jr.; Two Rivers Law Group,
                               P.C., on briefs), for appellants.

                               (John J. Gifford; Browning, Lamie & Gifford, P.C., on brief), for
                               appellee.


                     C&R Coal Company and Old Republic Insurance Company (appellants) appeal a

              decision of the Workers’ Compensation Commission (commission) finding Roberts’ claim for

              medical treatment is not barred by Code § 65.2-708. Appellants contend the commission erred

              in: (1) refusing to reconsider its review opinion; (2) applying Prophet v. Bullock Corp., 59

              Va. App. 313, 718 S.E.2d 478 (2011), rather than following prior decisions from the Court of

              Appeals; and (3) failing to recognize Prophet was wrongly decided.

                     We have reviewed the record and the commission’s opinion and find that this appeal is

              without merit. Accordingly, we affirm for the reason stated by the commission in its final

              opinion. See Roberts v. C&R Coal Co., JCN 121-06-28 (Dec. 3, 2012). We dispense with oral

              argument and summarily affirm because the facts and legal contentions are adequately presented




                     *
                         Pursuant to Code § 17.1-413, this opinion is not designated for publication.
in the materials before the Court and argument would not aid the decisional process. See Code

§ 17.1-403; Rule 5A:27.

                                                                                     Affirmed.




                                             -2-